DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,741,537. Although the claims at issue are not identical, they are not patentably distinct from each other because a conductive pad is a conductive member.
Regarding claim 1, the Patent teaches a method of manufacturing a semiconductor structure, comprising: 
forming a redistribution laver (RDL) (column 19, line 15); 

performing a first electrical test through the conductive pad (column 19, line 17-18); 
bonding a first die over the RDL by a connector (column 19, line 19); 
disposing a first underfill material to surround the connector (column 19, line 20-21); 
performing a second electrical test through the conductive pad (column 19, line 22-23); 
disposing a second die over the first die and the conductive pad (column 19, line 26-27); and 
disposing a second underfill material to surround the second die (column 19, line 28-29), 
wherein the conductive pad is at least partially in contact with the second underfill material, and is protruded from the RDL during the first electrical test and the second electrical test (column 19, line 30-34).
With respect to claim 2, the Patent teaches the first electrical test is performed prior to the disposing of the first die and the disposing of the second die (claim 2).	
As to claim 3, the Patent teaches the second electrical test is performed after the disposing of the first die and prior to the disposing of the second die (claim 2).

Concerning claim 5, though the Patent fails to explicitly teach the conductive pad is exposed from the RDL after the disposing of the second die and prior to the disposing of the second underfill material, it would have to be exposed in order to bond the second die in the first place.
Pertaining to claim 7, the Patent teaches the conductive pad is electrically isolated from the second die (claim 5). 
In claim 8, the Patent teaches the first electrical test and the second electrical test are performed through a surface of the conductive pad, and the surface is in contact with the second underfill material (claim 7).
Regarding claim 9, the Patent teaches a method of manufacturing a semiconductor structure, comprising: 
forming a redistribution layer (RDL) (column 19, line 60); 
forming a first conductive pad over the RDL (column 19, line 61); 
forming a second conductive pad over the RDL (column 19, line 62); 
performing a first electrical test through the first conductive pad (column 19, line 63-64); 
bonding a first die over the first RDL by a first connector (column 19, line 65); 

performing a second electrical test through the first conductive pad (column 20, line 1-2); and 
bonding a second die over the first die and the RDL by a second connector (column 20, line 6-7);
wherein the first conductive pad is electrically isolated from the second die, the second conductive pad is electrically connect the second die, the first conductive pad and the second conductive pad are protruded from the RDL during the first electrical test and the second electrical test (column 20, line 11-18).
With respect to claim 10, the Patent teaches the first electrical test includes electrically connecting a probe card to the RDL through the first conductive pad (claim 17).
As to claim 11, the Patent teaches the second electrical test includes electrically connecting the probe card to the first die through the first conductive pad (claim 17).
In re claim 12, though the Patent fails to teach the first conductive pad is exposed from the RDL after the disposing of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so in the invention of the Patent because it would have to be exposed in order to bond the second die in the first place.

Pertaining to claim 14, further comprising disposing a second underfill material to surround the second connector.
In claim 15, the Patent teaches the second conductive pad is in contact with the second connector and the second underfill material (claim 15).
Regarding claim 16, the Patent teaches the first die and the first underfill material are surrounded by the second underfill material (column 20, line 15 would result in this).
With respect to claim 17, the Patent teaches the first conductive pad and the second conductive pad are formed separately or simultaneously (claim 10).
As to claim 18, the Patent teaches a method of manufacturing a semiconductor structure, comprising: 
forming a redistribution laver (RDL) (column 19, line 60); 
forming a first conductive pad over the RDL (column 19, line 61); 
forming a second conductive pad over the RDL (column 19, line 62); 
performing a first electrical test through the first conductive pad (column 19, line 663-64); 
bonding a first die over the RDL by a first connector (column 19, line 65); 

performing a second electrical test through the first conductive pad (column 20, line 1-2); 
bonding a second die over the first die and the RDL by a second connector (column 20, line 6-7); and
disposing a second underfill material to surround the second die (column 20, line 8-9), 
wherein a top surface of the first conductive pad is in contact with the second underfill material (column 20, lines 15-16, and a top surface of the second conductive pad is in contact with the second connector (claim 15).
In re claim 19, the Patent teaches the first electrical test (column 19, line 63-64) and the second electrical test are performed through the top surface of the first conductive pad (column 20, line 1-2).  While not specifically teaching testing through the top surface of the pads the Patent does state the tests are performed through the pads, sic conductive members, which would mean through their top surfaces.
Concerning claim 20, though the Patent fails to teach the top surface of the first conductive pad is substantially coplanar with the top surface of the second conductive pad, it would have been obvious to one of ordinary skill in the art at the time of the invention to form them to be coplanar in the invention of the Patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/19/21